EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, lines 15-16 recite in part “along the recess of the enclosing body” and is amended to recite “along the recess of the articulating body”.
Claim 20, line 2 recites in part “relative to the external environment” and is amended to recite “relative to an external environment”.
Claim 23, line 5 recites in part “the fastener, wherein the fastener” and is amended to recite “a fastener, wherein the fastener”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 6, 10, 12-15, 18, 20-24, 43, 44 and 61-63 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a facet joint replacement system, comprising: a facet joint replacement device comprising: an enclosing body comprising: an interior surface defining an inner cavity of the enclosing body, the interior surface comprising: a first articulating surface; and a projection extending inwardly relative to a surrounding area of the interior surface; and an articulating body positioned within the inner cavity of the enclosing body, the articulating body configured to move within the inner cavity of the enclosing body, wherein the articulating body comprises: a second articulating surface; and a recess extending inwardly relative to a surrounding area of the articulating body and aligned with the projection of the interior surface of the enclosing body so as to allow movement of the projection along the recess of the articulating body while constraining rotational motion of the articulating body within the enclosing body.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a facet joint replacement system, comprising: a facet joint replacement device comprising: an enclosing body comprising: an interior surface defining an inner cavity of the enclosing body, the interior surface comprising a first articulating surface; and a first channel extending through a portion of the enclosing body; and an articulating body positioned within the inner cavity of the enclosing body, the articulating body configured to move within the inner cavity of the enclosing body, wherein the articulating body comprises: a second articulating surface; and a second channel extending through at least a portion of the articulating body; a fastener configured to be removably received within the first channel and the second channel, the fastener configured to engage the enclosing body and articulating body to constrain movement of the articulating body within the enclosing body; and a plug configured to be removably received within the first channel. 
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a facet joint replacement device comprising: an enclosing body configured to be secured relative to one of a superior vertebral body and an inferior vertebral body, the enclosing body comprising a first articulating surface; and an articulating body configured to be secured relative to the other of the superior vertebral body and the inferior vertebral body, wherein the articulating body is positioned within an inner cavity of the enclosing body, the articulating body comprising a second articulating surface positioned within the inner cavity configured to articulate relative to the first articulating surface; wherein when the enclosing body and the articulating body are secured relative to the superior and inferior vertebral bodies, the first articulating surface and the second articulating surface are configured such that they are located approximately at the location of a natural facet joint and are configured to articulate relative to each other by moving substantially only parallel to a superior/inferior axis of the patient.
Muhanna (U.S. Patent No.8,182,512 B2) discloses the claimed invention except for wherein the articulating body comprises a recess extending inwardly relative to a surrounding area of the articulating body and aligned with the projection of the interior surface of the enclosing body so as to allow movement of the projection along the recess of the articulating body while constraining rotational motion of the articulating body within the enclosing body.  Muhanna further fails to disclose a plug configured to be removably received within the first channel.  Muhanna further fails to disclose wherein when the enclosing body and the articulating body are secured relative to the superior and inferior vertebral bodies, the first articulating surface and the second articulating surface are configured such that they are located approximately at the location of a natural facet joint and are configured to articulate relative to each other by moving substantially only parallel to a superior/inferior axis of the patient.



    PNG
    media_image1.png
    502
    571
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773